DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11-13 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
● Claim 1 (and dependent claims 2-9,  and 11-13 dependent thereon) recites the limitation "dielectric material" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
● Claim 8 recites the limitation "another dielectric material" in 3.  There is insufficient antecedent basis for this limitation in the claim.
● Claim 9 recites the limitation "another dielectric material" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
● Claim 16 (and dependent claim 17 dependent thereon) recites the limitation "dielectric material" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2020/0411445) in view of Wang et al (US 2019/0393153).
Regarding claim 1, Chen (Fig. 17) discloses an integrated circuit (IC) device structure, comprising: a host chip 100 ([0027]) comprising a device layer 103 ([0029]) and a first metallization level (104, 110) over adjacent first and second regions of the device layer, the first metallization level interconnected to the device layer 103 ([0030]); an interconnect chiplet 200 over the first metallization level within the first region, the interconnect chiplet 200 consisting of metallization levels 214P/214V/208 embedded in dielectric material 206/212 ([0036]) and an metallization level TSV embedded in a semiconductor substrate 202, the metallization levels comprising a second metallization level 214P ([0036]); and a third metallization level 608/612 over the first metallization level within the second region, and adjacent to the second metallization level.
Chen does not disclose an interconnect feature composition differs between the second metallization level and the third metallization level.
However, Chen further discloses that an interconnect composition of the second metallization level 214P comprises a list of conductive materials (corresponding to materials of 114P, [0031]) and an interconnect composition of the third metallization level 608/612 comprises another list of conductive materials including the conductive materials which are different from the second metallization level 214P ([0066]).  Accordingly, it would have been obvious to modify the device of Chen by forming an interconnect feature composition different between the second metallization level and the third metallization level depending upon the conductivities which are desired for the second and third metallization levels and because it has been held that selecting a known material on the basis of its suitability for the intended use is a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
Chen does not disclose the substrate material 202 of the interconnect chiplet is dielectric material. 
However, Chen further discloses the interconnect chiplet 200 can be a passive device ([0032]). Wang (Figs. 6 and 18B) teaches an integrated circuit (IC) device structure, comprising: an interconnect chiplet 650 ([0014]) being a passive device consisting of metallization levels 103/301/405/603 ([0018], [0029], [0031] and  [0034]) embedded in dielectric material 501/601 and substrate material 101, the substrate material 101 is dielectric material (i.e., SiO2, [0014]).  Accordingly, it would have been obvious to use dielectric as a material for the substrate of Chen because the substrate material can be selected depending upon the type of the device (i.e., active or passive) which is desired for the interconnect chiplet of Chen, as taught by Wang.
Regarding claims 2-8 and 12-13, Chen (Fig. 17) further discloses: a second dielectric material 602 ([0070]) is between one or more sidewalls of the chiplet 200 and the third metallization level; the second dielectric material 602 surrounds a perimeter of the chiplet 200; a top metallization level 400 extending over both the second and third metallization levels; a first feature 114P of the first metallization level is in direct contact with a second feature 214P of the second metallization level, and a dielectric material 112 ([0031]) surrounding the first feature 114P is in direct contact with a dielectric material 212 ([0036]) surrounding the second feature 214P; a second feature 114P of the first metallization level is in direct contact with a third feature 608 of the third metallization level, and wherein a lateral offset between a sidewall of the first feature 114P and a sidewall of the second feature 214P of the second metallization level is larger than a lateral offset between a sidewall of the second feature 114P of the first metallization level and a sidewall of the third feature 608; a first feature 214P of the second or third metallization level comprises predominantly Cu ([0031]), and a second feature of the second or third metallization level 608 comprises predominantly other than Cu (i.e., Al, Ni, Ti, [0066]); the dielectric material 212 is an organic composition (i.e., SiO, SiN, [0031], corresponding to material of 112) having a relative permittivity different from that of another dielectric material 602 (i.e., polyimide, BCB, [0070]) surrounding the third metallization level; a top metallization level 400 extending over two or more of the second, third and fourth metallization levels; and first level interconnects 408 in contact with the top metallization level.
Regarding claims 9 and 11, Chen (Fig. 15F) further discloses: the interconnect chiplet 200 is a first chiplet, a second interconnect chiplet 200 comprises the third metallization level 214P, and another dielectric material 602 is between a sidewall of the first chiplet 200 and a sidewall of the second chiplet 200; and a second chiplet 200 over a third region of the device layer, the second chiplet 200 comprising a fourth metallization level 214P, and wherein an interconnect feature composition differs between the fourth metallization level 214P (i.e., Cu, Al, [0031]) and an adjacent one of the second or third metallization level 608 (i.e., Ni, Ti, [0066]).
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2020/0411445) in view of Wang et al (US 2019/0393153) and Hourani et al (US 9,899,255).
Regarding claim 16, Chen (Fig. 17) discloses a chip 100 comprising: transistors 103 ([0029]) in a first region and an adjacent second region of the chip; a first metallization level (104, 110) over the first and second regions and interconnected to the transistors ([0030]); an interconnect chiplet 200 (i.e., die, [0032]) over the first metallization level within the first region, the interconnect chiplet 200 consisting of metallization levels 214P/214V/208 embedded in dielectric material 206/212 ([0036]) and an metallization level TSV embedded in a semiconductor substrate 202, the metallization levels comprising a  second metallization level 214P ([0036]); a third metallization level 608/612 over the first metallization level within the second region, and adjacent to the second metallization level; and a top metallization level 400 extending over the second and third metallization levels; and first level interconnects 408 in contact with the top metallization level. 
Chen does not disclose an interconnect feature composition differs between the second metallization level and the third metallization level.
However, Chen further discloses that an interconnect composition of the second metallization level 214P comprises a list of conductive materials (corresponding to materials of 114P, [0031]) and an interconnect composition of the third metallization level 608/612 comprises another list of conductive materials including the conductive materials which are different from the second metallization level 214P ([0066]).  Accordingly, it would have been obvious to modify the device of Chen by forming an interconnect feature composition different between the second metallization level and the third metallization level depending upon the conductivities which are desired for the second and third metallization levels and because it has been held that selecting a known material on the basis of its suitability for the intended use is a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
Chen does not disclose the substrate material 202 of the interconnect chiplet is dielectric material. 
However, Chen further discloses the interconnect chiplet 200 can be a passive device ([0032]). Wang (Figs. 6 and 18B) teaches an integrated circuit (IC) device structure, comprising: an interconnect chiplet 650 ([0014]) being a passive device consisting of metallization levels 103/301/405/603 ([0018], [0029], [0031] and  [0034]) embedded in dielectric material 501/601 and substrate material 101, the substrate material 101 is dielectric material (i.e., SiO2, [0014]).  Accordingly, it would have been obvious to use dielectric as a material for the substrate of Chen because the substrate material can be selected depending upon the type of the device (i.e., active or passive) which is desired for the interconnect chiplet of Chen, as taught by Wang.
Neither Chen nor Wang disclose the chip is a microprocessor chip and in contact with another chip or host substrate .
However, Chen further discloses the chip 100 can be used in multiple applications ([0027]).  Hourani (Fig. 7) teaches a chip 704 is a microprocessor chip (column 10, lines 62-67) and in contact with a printed circuit board 702 (column 10, lines 2-7).  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647.  Therefore, it would have been obvious to form the chip of Chen as a microprocessor chip and in contact with host substrate because it is an intended use in order to provide a computer system, as taught by Hourani.
Regarding claim 17, it would have been obvious to couple a power supply to the microprocessor chip in order to provide power to turn on the chip. 
Response to Arguments
Applicant's arguments filed 08/15/22 have been fully considered but they are not persuasive.
Applicant argues that Chen does not teach “the interconnect chiplet consisting of metallization levels embedded in dielectric material” as recited in amended independent claims 1 and 16 because the interconnect chiplet 200 of Chen including a substrate 202 as a semiconductor material but not a dielectric material.
This argument is moot because the new reference is applied in the new ground of rejection which shows an obviousness of forming an interconnect chiplet consisting of metallization levels embedded in dielectric material, including the using dielectric as a material for the substrate of the interconnect chiplet.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/Primary Examiner, Art Unit 2817